Citation Nr: 0027204	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-02 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to service connection for skin disability.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for right eye 
amblyopia.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for right face 
numbness.

9.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

10.  Entitlement to a compensable rating for right ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The issue of entitlement to an initial rating in excess of 30 
percent for post-traumatic stress disorder will be addressed 
in the remand at the end of this action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim for an initial compensable rating for right ear 
hearing loss has been obtained. 

2.  The veteran currently manifests level I hearing in his 
right ear.

3.  The claim for service connection for right hip disability 
is not plausible.

4.  The claim for service connection for skin disability is 
not plausible.

5.  The claim for service connection for left ear hearing 
loss is not plausible.

6.  The claim for service connection for right eye amblyopia 
is not plausible.

7.  The claim for service connection for headaches is not 
plausible.

8.  The claim for service connection for tinnitus is not 
plausible.

9.  The claim for service connection for hypertension is not 
plausible.

10.  The claim for service connection for right face numbness 
is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for right hip disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for skin disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for left ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for right eye amblyopia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The claim for service connection for right face numbness 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

9.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may be granted for any 
disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Under 38 U.S.C.A. § 1154(b) (West 1991), a claimant's 
uncontradicted assertion of having experienced acoustic 
trauma, other injuries, or diseases in combat which are 
consistent with the circumstances of service, is satisfactory 
evidence of their occurrence in service.  However, § 1154(b) 
does not negate the need for medical evidence of a nexus 
between the service disease or injury and current disability.  
See Libertine v. Brown, 9 Vet.App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet.App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Under 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999), chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea) and soft-tissue sarcoma shall be 
service connected if manifest to a degree of 10 percent or 
more within a specified period after service in a veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  A veteran who 
during active service served in the Republic of Vietnam 
during the prescribed period and has a disease listed above 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Refractive error, congenital defects and developmental 
defects are not diseases or injuries for VA compensation 
purposes.  38 C.F.R. § 3.303(c) (1999).  However, service 
connection may be granted by way aggravation of a congenital 
or developmental defect if there is superimposed disease or 
injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).  Further, service 
connection may be granted for diseases, but not defects, of a 
congenital or developmental, or familial origin.  Monroe at 
514; VAOPGCPREC 82-90.

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of well-grounded 
claims, the claims must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claims.  
See Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.  

Pertinent facts

An induction physical examination of the veteran was 
performed in August 1968, revealing a history of poor vision 
and ruptured tympanic membranes with acute ear pain.  The 
induction physical examination report shows greater hearing 
acuity than is required for hearing loss disability for VA 
purposes.  An examiner recorded on the induction examination 
report right eye distant visual acuity of 20/400 
(uncorrected) and 20/300 (corrected).  Also, the report shows 
that the veteran's blood pressure was measured as 110/60.

An August 1968 medical record states that the veteran had a 
history of a lazy right eye.  It was reported that the 
veteran had had poor vision in the right eye since childhood; 
an examiner diagnosed amblyopia of the right eye secondary to 
anisometropia.  Right eye visual acuity was measured as 
20/400.  The veteran was placed on profile for his right eye 
amblyopia.

Also, in August 1968, an examiner recorded uncorrected right 
eye visual acuity of 5/200.  A further vision examination in 
August 1968 showed right eye visual acuity measurements of 
20/40 and 20/300.  The veteran was seen again for his 
amblyopia in September 1968, and at that time an examiner 
recorded right eye visual acuity of 20/400.  In a November 
1968 entry, an examiner again noted the veteran's right eye 
amblyopia as well as marked seborrhea of the scalp and eyelid 
margin.  The veteran was also seen in November 1968 for 
soreness and blurred vision; right eye corrected vision was 
measured as 20/400.  The examiner diagnosed amblyopia of the 
right eye and blepharitis of both eyes.  In a March 1969 
physical profile record, it was noted that the veteran had a 
weak and uncorrectable right eye with very, very poor vision 
and defective depth perception.  In June 1969 an examiner 
noted that the veteran had poor night vision.  

A June 1969 medical entry shows, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35

30
LEFT
30
30
30

30

The examiner described the veteran's hearing as within normal 
limits.
At the time of his service separation examination in March 
1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
30
30
LEFT
30
30
30
30
30

In the March 1970 separation examination report, the veteran 
reported that he had poor eyes; however, the service examiner 
recorded that the veteran's eyes and ears were normal at the 
time of the examination.  The veteran's blood pressure at 
separation measured 126/72.

In a February 1997 dermatology clinic report, an examiner 
noted that the veteran complained of a facial rash with 
flushing and acne papules.  The examiner diagnosed acne 
rosacea.

A report of a May 1997 VA audiometric examination of the 
veteran reveals that the vetera gave a history of progressive 
bilateral hearing loss since 1969.  The veteran reported 
exposure to artillery, aircraft, and explosions during 
service.  The veteran reported that he was knocked 
unconscious by an explosion in 1969 and that this incident 
affected his right ear hearing.  The veteran also reported 
experiencing a perforated left ear drum while swimming in 
1970.  The veteran reported a noticeable decrease in hearing 
and medium ringing tinnitus in both ears since 1969.  The 
examiner reported that the veteran was unable to match his 
tinnitus because it was not present during testing.  

On the authorized audiological evaluation in May 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
65
LEFT
10
10
5
15
15

Speech audiometry revealed speech recognition ability of 100 
percent for both ears.  The examiner summarized the results 
as mild-moderate sensory hearing loss at 3,000 Hertz on the 
right and normal left ear hearing.  

According to an August 1997 VA post-traumatic stress disorder 
examination report, the veteran reported to the examiner that 
he had been told that since 1969 he had been blind in the 
right eye.  He also told the examiner that he incurred right 
face numbness and hearing loss from a concussion after an 
explosion due to enemy action.  The examiner entered Axis III 
diagnoses that included decreased bilateral hearing, chronic 
skin rashes, right hip pain, and amblyopia.

At his July 1999 personal hearing, the veteran testified that 
he had right eye amblyopia before his entrance into service, 
but he maintained that this condition was aggravated when he 
was blown off a bunker by an artillery explosion inducing a 
concussion.  The veteran also claimed that his current 
headaches and right face numbness stem from that explosion.  
The veteran also testified that he was exposed to significant 
amounts of Agent Orange during service and that as a result 
he has experienced skin rashes since the exposure.  The 
veteran's representative also made a general assertion that 
the veteran's hypertension was somehow related to his post-
traumatic stress disorder.  The veteran reported receiving 
his first post-service treatment for these various 
disabilities only two years prior to the personal hearing.  

Analysis

A.  Left ear hearing loss and tinnitus 

After a thorough review of the evidence of record, the Board 
is of the opinion that the veteran has not presented a well-
grounded claim for service connection for left ear hearing 
loss.  Although two inservice audiometric examinations 
revealed pure tone thresholds sufficient to constitute left 
ear hearing loss disability for VA compensation purposes, the 
May 1997 VA examination showed that he does not have hearing 
loss disability for VA compensation purposes in the left ear 
and there is no other competent evidence of current hearing 
loss disability for VA compensation purposes in the left ear.  
Therefore, the claim for service connection for left ear 
hearing loss disability is not well grounded.  See 38 C.F.R. 
§ 3.385; Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Further, although the veteran complained at his May 1997 VA 
audiometric examination of constant periodic ringing tinnitus 
in both ears since 1969, the examiner reported that tinnitus 
was not present during audiometric testing; no diagnosis of 
tinnitus was returned.  There is no other medical evidence of 
current tinnitus or of a nexus between the claimed tinnitus 
and service.  Therefore, this claim is also not well 
grounded.

B.  Right eye amblyopia

As mentioned, the veteran contends that his right eye 
amblyopia was aggravated by the 1969 explosion that caused a 
concussion.

The RO has denied the veteran's claim for service connection 
for right eye amblyopia as a congenital or developmental 
defect, and therefore not a disability for which service 
connection can be granted.  

As noted above, an examiner reported that the veteran had 
poor vision at the time of his entrance into service.  
Amblyopia of the right eye and anisometropia were diagnosed 
during service, for which the veteran was seen by service 
examiners on multiple occasions.  However, upon service 
separation an examiner indicated that the veteran had normal 
visual acuity.  Moreover, the only post-service evidence of 
amblyopia is in the August 1997 post-traumatic stress 
disorder examination report.  However, the psychiatric 
examiner was recording a medical history as relayed by the 
veteran, and the report shows no independent assessment by 
the physician of the veteran's visual acuity.  Information 
which is simply recorded by a medical examiner, unenhanced by 
any medical comment by the examiner, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

Without competent evidence of a chronic increase in severity 
of the pre-existing amblyopia during or as a result of 
service or competent evidence of the presence of this 
condition currently, the Board must also conclude that this 
claim is not well grounded.

C. Skin

The service medical records show that the veteran had 
seborrhea of the scalp and eyelid margin in 1968; however, 
there is no post-service medical evidence of seborrhea.  
Instead, the only evidence of post-service skin disability is 
the above-cited February 1997 medical record showing a 
diagnosis of acne rosacea.  However, no examiner has linked 
the veteran's acne rosacea to service.  Moreover, this is not 
a condition subject to presumptive service connection on an 
Agent Orange basis. 

The Board has considered the veteran's opinion concerning a 
link between the current skin disability and inservice 
exposure to Agent Orange; however, as a layperson, the 
veteran is not competent to render a medical diagnosis or 
offer an opinion concerning medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, the Board has also concluded that this claim is 
not well grounded.  

D.  Headaches, hypertension, right hip disability, and right 
face numbness

At his July 1999 personal hearing, the veteran argued that 
his headaches and right face numbness were related to the 
above-mentioned 1969 explosion.  The veteran also argued that 
his hypertension was etiologically related to his service-
connected post-traumatic stress disorder.  The veteran 
offered no specific contentions with respect to his right hip 
disability.  

The service medical records are negative for evidence of any 
of these claimed disabilities.  In an August 1999 VA progress 
note, an examiner assessing the veteran for post-traumatic 
stress disorder did report that the veteran was concerned 
about facial numbness; however, the examiner did not identify 
a disorder or disorders causing the veteran's complaint.  The 
VA physician assessing the veteran for post-traumatic stress 
disorder in August 1997 did record Axis III diagnoses that 
included right hip pain, and the licensed social worker 
examining the veteran in April 1997 noted his complaints of 
headaches and skin numbness.  Once again, however, no 
independent medical assessment of these disabilities was 
made.  This post-service recitation of medical history 
provided by the veteran cannot serve as the basis to well-
ground his claims for service connection.  LeShore at 409.

Accordingly, the Board must also conclude that these claims 
are not well grounded.

II.  Initial rating

The veteran's claim concerning the initial rating assigned 
his service-connected right ear hearing loss is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Additionally, 
the facts relevant to the claim have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of the claim has been satisfied.  Id.

Pertinent facts

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right ear hearing loss.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes, nor has the Board found 
any of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.

On the authorized audiological evaluation in May 1997, pure 
tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
65
LEFT
10
10
5
15
15

Speech audiometry revealed speech recognition ability of 100 
percent for both ears.  The examiner summarized the audiogram 
results as mild-moderate sensory hearing loss at 3,000 Hertz 
on the right and normal left ear hearing.  The examiner 
opined that the best estimate of the veteran's organic 
hearing sensitivity was category I on the right and normal 
hearing on the left.

In a letter dated in July 1999, the veteran's spouse stated 
that the veteran's hearing loss and his post-traumatic stress 
disorder have combined to cause the veteran to be socially 
isolated at social gatherings.  She opined that the hearing 
deficit represented a handicap in his job performance and in 
interactions with his children.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The Board notes that the Court has stated specifically that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Under the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  These 
changes became effective June 10, 1999.

These changes in the rating criteria are of no significance 
in this case since the veteran does not have one of the 
exceptional patterns of hearing impairment addressed in the 
revised criteria.  

The determination of the degree of impairment is based on the 
results of controlled speech discrimination tests (Maryland 
CNC) together with an average of hearing threshold levels as 
measured by puretone audiometry.  38 C.F.R. § 4.85.  Puretone 
threshold average used for rating purposes is the sum of 
puretone thresholds at 1,000, 2,0000, 3,000 and 4,000 hertz.  
38 C.F.R. § 4.85(d).

The rating schedule establishes 11 auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85, Code 6100-
6101.  Disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  When service connection is in effect for hearing 
loss in only one ear, and total deafness is not present in 
both ears, the non-service-connected ear is considered to 
exhibit normal hearing (level I) for rating purposes.  
VAOPGCPREC 32-97; 62 Fed. Reg. 63,605 (1997); 38 C.F.R. 
§ 4.85(f).  

After a thorough review of the clinical results noted above, 
the Board finds that a compensable rating for right ear 
hearing loss is not warranted.  The May 1997 VA audiological 
evaluation showed that the average of the hearing threshold 
levels for the relevant frequencies was 35 decibels in the 
right ear and 11 decibels in the left ear.  When considered 
with the speech discrimination ability outlined above, the 
veteran demonstrated hearing impairment equating to level I 
hearing in the right ear.  See 38 C.F.R. § 4.85, Table VI.  
As mentioned, the veteran's non-service-connected left ear 
hearing impairment equates to level I hearing as a matter of 
law because deafness is not shown in both ears.  This level 
of hearing acuity equates to a noncompensable rating.  See 38 
C.F.R. § 4.85, Table VII. 

Accordingly, a compensable evaluation is not warranted.


ORDER

Entitlement to service connection for right hip disability is 
denied.

Entitlement to service connection for skin disability is 
denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right eye amblyopia is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for right face numbness is 
denied.

Entitlement to a compensable rating for right ear hearing 
loss is denied.  





REMAND

Also on appeal is the veteran's claim for an initial rating 
in excess of 30 percent for post-traumatic stress disorder.  
Since the issuance of the January 1999 statement of the case 
in this matter, counseling notes from the VA Veterans' 
Outreach Center in Spokane, Washington, and medical reports 
from the VA Medical Center also in that city were added to 
the veteran's claims file.  Also newly added to the record 
are letters from the veteran's spouse dated in July 1999.  
All of this newly added material addresses the veteran's 
service-connected post-traumatic stress disorder.

Although the veteran has submitted a waiver of RO 
consideration of his wife's statements, no such waiver is of 
record pertaining to the VA clinical records.  As neither the 
veteran nor his representative has waived RO consideration of 
this evidence pertaining to his post-traumatic stress 
disorder, a remand is in order for due process reasons.  See 
38 C.F.R. § 20.1304(c) (1999).

In light of the need for further development and the accrual 
of additional VA psychiatric records pertinent to the 
veteran's post-traumatic stress disorder, the Board is of the 
opinion that further medical evaluation of the veteran's 
post-traumatic stress disorder is warranted. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for an initial rating in excess of 30 
percent for post-traumatic stress 
disorder.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
a copy of all indicated records which are 
not already associated with the claims 
file.  Regardless, the RO should obtain 
all records from the VA Medical Center in 
Spokane, Washington, reflecting treatment 
of the veteran for post-traumatic stress 
disorder since June 1999, as well as all 
counseling notes from the VA Veterans' 
Outreach Center in Spokane, Washington, 
accrued since July 7, 1999.

2.  Then, the RO should provide the 
veteran with a VA examination by a 
psychiatrist for the purpose of 
determining the extent of impairment from 
his service-connected post-traumatic 
stress disorder.  Any indicated studies 
should be performed.  With respect to 
each of the psychiatric symptoms listed 
in the current criteria for evaluating 
mental disorders, the examiner should 
indicate whether such symptom is a 
symptom of the veteran's service-
connected post-traumatic stress disorder.  
To the extent possible, the 
manifestations of the veteran's post-
traumatic stress disorder should be 
distinguished from those of any other 
psychiatric disorder present.  The 
examiner should provide a global 
assessment of functioning score based on 
the veteran's post-traumatic stress 
disorder with an explanation of the 
significance of the score assigned.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected post-
traumatic stress disorder.  The rationale 
for all opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed.

3.  The RO should review the examination 
report resulting from the above-requested 
development and assess compliance with 
the above instructions.  If the RO 
determines that the examination report 
does not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

4.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue of 
entitlement to an initial rating in 
excess of 30 percent for post-traumatic 
stress disorder. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 



